Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 1 of 7 PageID #: 785




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


EVELYN MURRAY PIERRE                               CASE NO. 2:17-CV-01565

VERSUS                                             JUDGE JAMES D. CAIN, JR.

JOHN S. CRAFT ET AL.                               MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

       Before the court is a Motion for Summary Judgment [doc. 45] filed by defendants

John S. Craft and Trina Williams and seeking dismissal of all of plaintiff’s claims against

them. Plaintiff opposes the motion. Doc. 49. Defendants have not filed a reply and their

time for doing so has passed. In response to the court’s order, the parties have also provided

amended briefs. Docs. 51, 52.

                                              I.
                                       BACKGROUND

       This suit arises from the death of plaintiff’s son, Roy Edward Marshall, on January

17, 2017. At the time Marshall was an inmate in the custody of the Louisiana Department

of Public Safety and Corrections, serving a sentence imposed by a Louisiana state court,

and was housed at Vernon Correctional Facility (“VCF”) in Vernon Parish, Louisiana. See

doc. 51, att. 1. He was booked into VCF on September 8, 2016, at which time he completed

an intake medical screening. Doc. 52, att. 15. There he listed asthma, treated with an

inhaler, among his medical conditions. Id. During the remainder of his stay at VCF he was

transported to the emergency room on two occasions for treatment of his asthma. Doc. 52,


                                             -1-
Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 2 of 7 PageID #: 786




att. 16. His medications, including asthma medications, were filled by VCF personnel at a

local pharmacy. Doc. 52, atts. 17 & 18.

       According to a fellow inmate, Marshall had been asking for a refill on his inhaler

for two weeks preceding his death. Doc. 49, att. 9. On the morning of January 17, 2017,

Marshall began experiencing difficulty breathing while playing a game of dominoes with

two other inmates and asked one of the inmates to summon a guard. See doc. 52, att. 3.

One of the inmates alerted Sergeant George Roman, who in turn reported to Medical

Officer Trina Williams that Marshall was “having trouble breathing and wanted to see

medical.” Doc. 52, att. 4. At Williams’s instruction Marshall was brought to medical, where

he told Williams that he was having an asthma attack and could not breathe. Id. He also

reported that he did not have his inhaler, and that he had run out of it the night before and

informed the night shift. Id.; doc. 52, att. 5, p. 12.

       Officer Williams called the pharmacy to request a refill and was told that it would

be ready in about twenty minutes. Doc. 52, att. 4. She also sent Officer Lewis Anderson to

Marshall’s bunk to see if he could locate his inhaler, and began trying to assist Marshall

with a home remedy (steam). Doc. 52, att. 5, pp. 12–19. Anderson, however, only returned

with an empty inhaler. Id. at 19–21. Williams knew that several other inmates at VCF used

inhalers to treat asthma, but did not attempt to obtain one from any of them because of a

facility policy against sharing any type of medication, including inhalers – even in an

emergency situation. Id. at 33–35.

       By this point Marshall was turning purple, so staff moved him to a stretcher in the

hall, began resuscitative efforts, and called for an ambulance at approximately 9:29 am.

                                               -2-
Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 3 of 7 PageID #: 787




Doc. 52, atts. 7–10. EMS arrived at approximately 9:42. Doc. 52, att. 10. EMS then took

over resuscitative efforts in the sally port of the facility, where Marshall coded. Id.; doc.

52, att. 5, p. 32; see also doc. 52, atts. 6–9. His body was covered and left at that location

until the assistant coroner arrived to pronounce him dead. Doc. 52, att. 5, p. 33. After

Marshall’s death, the coroner’s investigator discovered an inhaler with 122–124 doses

remaining in Marshall’s locker. Doc. 52, atts. 11 & 12; see doc. 52, att. 6.

           Plaintiff filed suit against Williams, Anderson, Assistant Warden Ricky Stephens,

and Vernon Parish Sheriff John S. Craft. 1 Docs. 1, 34. There she alleged that Marshall’s

death was the result of violations of the Eighth and Fourteenth Amendments and Louisiana

tort law. Williams and Craft now move for summary judgment

                                                         II.
                                    SUMMARY JUDGMENT STANDARD

           Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit


1
    She also named as defendant “Guard X,” who has never been identified or served.

                                                         -3-
Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 4 of 7 PageID #: 788




“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                         III.
                                  LAW & APPLICATION

   A. Eighth Amendment Claims

       Because plaintiff was a convicted prisoner, his medical care claims arise under the

Eighth Amendment. Hare v. City of Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1994). The

Eighth Amendment’s prohibition on cruel and unusual punishment is violated when a

prison official acts with deliberate indifference to an inmate’s serious medical needs.

Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006). Deliberate indifference is a high

standard requiring more than “[u]nsuccessful medical treatment, acts of negligence, or

medical malpractice[.]” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). Instead, a

prison official acts with deliberate indifference “only if he knows that inmates face a


                                            -4-
Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 5 of 7 PageID #: 789




substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994).

       Williams and Craft maintain that plaintiff cannot meet the second prong of this test

because VCF personnel responded appropriately by calling for new medication and then

beginning resuscitative efforts and calling for emergency care upon Marshall’s sudden

collapse. They further submit an expert report contending that the cause of Marshall’s

sudden collapse and death was not any error by the jail, which had supplied him with his

prescribed medications (including an inhaler with sufficient doses remaining), but instead

his suspected smoking and regular usage of beta-blocking drugs, which inhibit the efficacy

of asthma medications. See doc. 52, att. 14.

       The plaintiff, however, has submitted an affidavit from Marshall’s treating

physician, who states that Marshall was only on a low dose of beta-blockers. Doc. 51, att.

8. He further states that Marshall responded well to the medications prescribed for his

asthma, particularly when used for asthma attacks, and that the beta blockers did not appear

to interfere with the efficacy of these. Id. He notes that nebulizers and inhalers are still the

standard of care for emergency treatment of Marshall’s symptoms. Id. Based on Marshall’s

response to treatment during prior asthma attacks, he concludes that Marshall likely would

have survived the asthma attack that occurred on January 17, 2017, if treated promptly with

an inhaler or nebulizing treatment of albuterol. Id.

       These conflicting opinions show a genuine issue of fact as to whether defendants

responded appropriately to Marshall’s asthma attack. Furthermore, there remains an issue

of fact as to when Marshall ran out of his inhaler and when he first alerted VCF staff. Based

                                               -5-
Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 6 of 7 PageID #: 790




on Marshall’s history of emergency care at the jail and his use of prescription medication

to treat his asthma, defendants had notice of the seriousness of his condition. The evidence

above shows that the jail had extra inhalers on hand but declined to treat Marshall

immediately with these because of a policy against sharing medication, even in emergency

situations. Whether this policy, or the failure to keep the inhaler located after Marshall’s

death in a place where it could be easily located in an emergency, or the failure to keep an

emergency supply of albuterol on hand amounts to deliberate indifference requires

resolution of the questions of fact above. Accordingly, summary judgment cannot be

granted on the constitutional claims.

   B. Tort Claims

       Under Louisiana law, a jailer has an obligation to provide adequate and reasonable

medical services for prisoners. E.g., Jacoby v. State, 434 So.2d 570, 573 (La. Ct. App. 1st

Cir. 1983). Additionally, an employer is vicariously liable for the negligent acts committed

by employees acting in the course and scope of their employment. Zeitoun v. City of New

Orleans, 81 So.3d 66, 75 (La. Ct. App. 4th Cir. 2011). Plaintiff brings a wrongful death

and survival action against all defendants, and maintains that Sheriff Craft is also liable for

the individual employees’ torts under a theory of vicarious liability.

       Given the conflicting opinions above, the court cannot determine the extent to which

a standard of care was breached with Marshall’s treatment. The jury will have to decide

the appropriate weight for each opinion and then resolve the question of what treatment the

jail should have provided to Marshall on the morning of January 17, 2017, and whether



                                             -6-
Case 2:17-cv-01565-JDC-KK Document 54 Filed 12/04/20 Page 7 of 7 PageID #: 791




any breach of that standard caused his death. Accordingly, the court cannot grant summary

judgment on the tort claims against Craft or Williams.

                                           IV.
                                     CONCLUSION

      For the reasons stated above, the Motion for Summary Judgment [docs. 45, 52] will

be DENIED.

      THUS DONE AND SIGNED in Chambers on this 4th day of December, 2020.



                   ________________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                           -7-
